DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment filed by applicant on 5/25/2022. It is noted that in the amendment, applicant has amended claims 1 and 7; canceled claims 4 and 19 and added a new claim, i.e., claim 20, into the application.
As amended and newly-added, the pending claims are claims 1-3, 5-18 and 20.
4.         A review of the new claim has resulted that the new claim further limits the subject matter recited in its base claim 1, thus the newly-added claim 20 is grouped into the elected Invention I. The claims to be examined in the present office action are claims 1-3, 7, 10-14, 17-18 and 20. Claims 5-6, 8-9 and 15-16 are still withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later fund as an allowable claim.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 5/25/2022 and applicant's arguments provided in the mentioned amendment, pages 6-12, have been fully considered and yielded the following conclusions.
A) Regarding to the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 2/25/2022, the amendments to the claim as provided in the amendment of 5/25/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the rejection to the claim. Thus, the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the mentioned office action is now withdrawn.
B) Regarding to the rejection of claims 1-4, 7, 13 and 17-18 under 35 U.S.C. 102(a)91) over the art of Sillman (EP 1 358 939) as set forth in the office action of 2/25/2022, the amendments to the claims as provided in the amendment of 5/25/2022 and applicant’s arguments as provided in the mentioned amendment, page 6-9 and 11-12 , have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
C) Regarding to the rejection of claims 1-3, 7, 11-12, 14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Podvin et al (US Patent No. 4,641,930) in view of Regan et al (US Patent No. 6,361,745) and the rejection of claims 1-3, 7, 10, 12-13 and 17-19 under 35 U.S.C. 103 as being unpatentable over Dreyer et al (US Patent No. 6,020,995) in view of Podvin et al (US Patent No. 4,641,930)  and Regan et al (US Patent No. 6,361,745), as set forth in the office action of 2/25/2022, the amendments to the claims as provided in the amendment of 5/25/2022 and applicant’s arguments provided in the mentioned amendment, page 9, have been fully considered and are sufficient to overcome the rejections to the mentioned claims. Thus, the rejection of claims 1-3, 7, 11-12, 14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Podvin et al (US Patent No. 4,641,930) in view of Regan et al (US Patent No. 6,361,745) and the rejection of claims 1-3, 7, 10, 12-13 and 17-19 under 35 U.S.C. 103 as being unpatentable over Dreyer et al (US Patent No. 6,020,995) in view of Podvin et al (US Patent No. 4,641,930)  and Regan et al (US Patent No. 6,361,745), as set forth in the mentioned office action of 2/25/2022, are now withdrawn. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-3, 7, 10-11, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sillman (EP 1 358 939, submitted by applicant (see the Information Disclosure Statement filed by applicant on 12/09/2020)) in view of Noboru (Japanese reference No. 48-111148, by applicant (see the Information Disclosure Statement filed by applicant on 1/20/2022))
Sillman discloses a holder for supporting a slide. See paragraphs [0027] and [0031]-[0037] and figs. 4-11.
Regarding to the features recited in present claim 1, the holder as described in paragraphs [0031]-[0037] and shown in figs. 4-11 comprises the following features:
a) a holder (10) comprises side portions (14), a channel (18) having ledges (22), sides (20), and a bottom surface (32), and four tabs (40) which in combination defines a receiving area for receiving a slide (110);
b) the receiving area comprises the following features:
b1) a first contact surface and a second contact surface opposite the first contact surface, i.e., the surfaces of the left and right ledges (22) running the length of the sides (20), see paragraph [0031] and figs. 4-5, and a first counter-surface and a second counter-surface  which each counter-surface at least partially spans its correspond contact surface, see the surface of each tab (30) which surface faces the correspond surface of the ledge (22), see paragraph [0031] and figs. 4-5. Note that the two tabs (30) located close to the closed leading end (26a) of the channel (18), see paragraph [0031] and fig. 4, is used in the present rejection ;
b2) each set of contact surface, i.e., the surface of the ledge (22), and its correspond counter-surface, i.e., the surface of the tab (30) facing the surface of the ledge (22) which tab (30) located close to the closed leading end (26a) of the channel (18), defines a slot wherein each slot extends in a direction of insertion of the microscope slide, see paragraph [0034] and fig. 6;
b3) the receiving area is bounded on three sides, i.e., the left side, the right side and the closed side defined by the side walls provided by the inner side portions (14a, 14b) and the closed end surface (26a) of the channel (18), see paragraphs [0031] and [0034] and figs. 4-6; 
b4) the microscope slide (110) travels along the first and second contact surfaces, i.e., the surfaces of the ledges (22), before receipt in each of the slots defined by a contact surface, i.e., the surface of the ledge (22), and its correspond counter-surface, i.e., the surface of the tab (30) facing the surface of the ledge (22) which tab (30) located close to the closed leading end (26a) of the channel (18); 
b5) each of the first and second contact surfaces, i.e., the surfaces of the ledges (22), extend in the direction of insertion of the microscope slide at least twice as far as an extend of each of the first and second counter-surfaces defined by the surface of the tab (30) facing to each the first and second contact surfaces (22), which tab (30) located close to the closed leading end (26a) of the channel (18), see figs. 6-7, and
b6) pressure elements in the form of a springs (72) arranged within the receiving area and configured to exert a restoring force directed towards an interior of the receiving area, see paragraph [0035] and fig. 9.
The only feature missing from the holder supporting a slide as provided by Sillman is that Sillman does not disclose that the holder has a width and a length for supporting a slide that has a width and a length wherein the length being less than the width as claimed.
However, a holder for supporting a slide that has a width and a length wherein the length being less than the width and the slide is inserted into the holder in a direction along the length of the microscope slide is known to one skilled in the art as can be seen in the holder supporting a slide provided by Noboru. In particular, the holder for supporting a slide (4) as provided by Noboru comprises a contact surface (3) and a counter-surface (2) of each side of a frame defined the holder and the slide has a width and a length wherein the length being less than the width and the slide is inserted into the holder in a direction along the length of the microscope slide and the rear side of the frame has an engage recess (6). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the holder supporting a slide as provided by Sillman by using a holder for supporting a slide that has a width and a length wherein the length being less than the width as suggested by Noboru for the purpose of examining/holding a slide which supports sample/object having its structure extending along the width direction of the slide
c) Regarding to the features related to a vertical clearance between a contact surface and an associated one of the counter-surface as recited in present claims 2 and 17-18, such features are disclosed in paragraphs [0027] and [0034] in which the thickness of the slide (110) is in the range of 0.01 mm to 5 mm, see paragraph [0027] and the vertical clearance between the contact surface and its correspond counter-surface is larger than the thickness of the slide thickness when the button (40) is operated to open the slot for receiving the slide (110), see paragraph [0034];
d) Regarding to the features recited in present claim 3, it is noted that the counter-surfaces run at least essentially parallel to the contact surfaces as disclosed in the holder provided by Sillman;
e) Regarding to the features recited in present claim 7, it is noted that each of the counter-surfaces and the contact surfaces of slots respectively form a right angle with each surfaces of the side elements pointing toward the receiving area as disclosed in the holder provided by Sillman;
f) Regarding to the features related to present claim 10, the rear side of the combined product as provided by Sillman and Noboru comprises a rear element having an engagement recess, see the holder as provided by Noboru, element (6) formed on the rear element;
g) Regarding to the features related to present claim 11, the holder as provided by Sillman a holding frame for receiving/supporting the holder, see Sillman, paragraph [0040], for example; 
h) Regarding to the feature related in present claim 13, it is noted that the side elements are side walls of the holder, i.e., side walls provided by the inner side portions (14a, 14b) and the closed end surface (26a) of the channel (18), see paragraphs [0031] and [0034] and figs. 4-6; and
i) Regarding to the features related to present claim 14, the holder for supporting a slide as provided by Noboru is used for a microscope, thus it would have been obvious to one skilled in the art before the effective filing date of the invention to use a holder for supporting a slide as provided by Sillman and Noboru in a microscope for viewing an object/sample located in the slide.
9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sillman in view of Noboru as applied to claim 1 above, and further in view of Dreyer et al (US Patent No. 6,020,995, of record).
The combined product as provided by Sillman and Noboru does not disclose that the holder having a clearance of the side element smaller in a region of rear side than in a region of the opening for insertion of the microscope slide. However, a holder for a microscope slide wherein the holder has a clearance of the side element smaller in a region of rear side than in a region of the opening for insertion of the microscope slide is known to one skilled in the art as can be seen in the holder for a microscope slide provided by Dreyer et al. In particular, Dreyer et al discloses a holder for a microscope slide. See columns 1-2. The holder as described in columns 3-4 and shown in fig. 1 comprises the following features:
A receiving area defined by a U-shaped cradle (12) which is bounded on three sides by side elements and has an opening on one side for insertion of a microscope slide (11). The U-shaped cradle (12) has a left side element (16), a rear side element (14), and a right side element (16) wherein the left side element (16) has a slot (22) defined by a first contact surface and a first counter-surface that at least partially spans the first contact surface, and the right side element (16) has a second contact surface and a second counter-surface that at least partially spans the second contact surface. It is noted that the clearance of the side elements (16, 16) is smaller in the region of a rear side, i.e., the region close to the surface (20) of the rear element (14) than in the region of the opening for the insertion of a microscope slide, i.e., the region defined by the opening of slots (22) away from the surface (20).
Thus, it would have been obvious to one skilled in the art before the effective fling date of the invention to modify the combined product provided by Sillman and Noboru by making the opening of the holder larger than the rear side of the holder as suggested by Dreyer et al for the purpose of providing easy way to insert a microscope slide into the holder.
Allowable Subject Matter
10.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The holder for a microscope slide as recited in present claim 20 is allowable with respect to the prior art, in particular, the EP 1 358 939, the Japanese reference No. 48-111148 and the France reference No. 1.166.726 by the limitations related to the structure of the holder. In particular, while a holder having its structure thereof “microscope slide … the receiving area” (claim 1, lines 1-16) is disclosed by the combined product provided by EP 1 358 939, the Japanese reference No. 48-111148; however, the combined product does not disclose the feature thereof “the three side elements …third side element” as recited in claim 20 on lines 1-5.
Conclusion
12. 	The US Patent No. 5,350,069 is cited as of interest in that it discloses a holder for supporting slides. 
13.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872